—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered September 25, 1998, which, to the extent appealed from, severed petitioner’s claim for attorneys’ fees and directed an assessment for same against both the City Department of Social Services (DSS) and the State Department of Health, unanimously modified, on the law, the assessment of fees directed against the City vacated, and otherwise affirmed, without costs.
The motion court erred in directing an independent assessment of attorney’s fees against the City DSS, since it is well settled that the City agency acts on behalf of the State agency, and the latter is held liable for any attorneys’ fees imposed in *145this context (see, Matter of Thomasel v Perales, 78 NY2d 561, 570; Matter of Tormos v Hammons, 259 AD2d 434; Matter of Cleary v Perales, 191 AD2d 209). Concur — Williams, J. P., Ellerin, Rubin and Saxe, JJ.